Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-20 are pending. Claims 1, 4-5, and 7 have been amended. Claims 19-20 have been withdrawn. The rejections are revised in view of the amendments.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-11, 13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gale (US 2007/0231458).
Regarding claim 1, Gale discloses a method comprising: (a) generating a recirculating flow from a flow confinement device over a substrate (flow out of a first conduit and into a second conduit to a common reservoir to recycle the solution, [0014-15]), the recirculating flow comprising a liquid and a plurality of suspended cells within the first liquid (solution and cells in the conduits, [0014] [0107]), the flow confinement device comprising a plurality of channels (first and second conduits are microchannels, [0014]); and (b) switching between (a) and at least one of: continuing the recirculating flow over the substrate for a duration until a desired quanta of cells has been released from the flow confinement device ([0107-08]); and
 discontinuing the recirculating flow by altering pressure balance between one or several channels such that there is no pressure difference between device and its surrounding leading to the recirculating flow being dispensed into the environment over the substrate and not flowing out of the flow confinement device and not flowing back to the flow confinement device for a duration until a desired quanta of cells has been released from the flow confinement device ([0078] [0080] [0107-08]); wherein (a) and (b) are repeatedly performed using a first liquid and a first plurality of cells within the first liquid so as to form a first layer of cells (depositing an array of cells with recirculating fluid and selectively depositing cells, [0014], [0078] [0080] [0107-08]), (a) and (b) are furthermore repeatedly performed using a second liquid and a second plurality of cells within the second liquid so as to form a second layer of cells; the first plurality of cells is of a different type than the second plurality of cells; and the first layer of cells and the second layer of cells together form a defined 3D structure (repeated deposition subsequent layers of an array of different cells from recirculating fluid constitutes each of these steps, [0014], [0019], [0078] [0080] [0107-08]). 
Regarding claim 2, Gale discloses wherein the cells released from the flow confinement device are deposited on the substrate ([0107]).  
Regarding claim 3, Gale discloses wherein the cells released from the flow confinement device are deposited on and adhere to the substrate ([0108]).  
Regarding claim 4, Gale discloses wherein one or several cell types are deposited or printed to the substrate to create patterns of biological cell structures in 2D ([0108]).  
Regarding claim 7, Gale discloses wherein the cells released from the flow confinement device are deposited to a first location on the substrate, and then are removed by flow confinement device (deposited, then washed off, [0109]).  
Regarding claim 8, Gale discloses wherein the substrate is translated in 3D relative to the flow confinement device using an electronically controlled positioning device (moved for producing arrays of cells, [0107]).  
Regarding claim 9, Gale discloses wherein the method further comprises: assessing whether one or more of the cells attaches to the substrate (depositing cells so they adhere and optically monitoring the cells constitutes assessing whether the cells have adhered, [0107-08]).  
Regarding claim 10, Gale discloses wherein the assessing step further comprises measuring surface coverage (optically monitoring the cells constitutes assessing whether the cells are present after deposition, [0107]).  
	Regarding claim 11, Gale discloses wherein measuring surface coverage includes visual observation (optical monitoring, [0107]).  
Regarding claim 13, Gale discloses repeating steps (a) and (b) with a further recirculating flow, wherein the further recirculating flow contains a further plurality of suspended cells (multiple layers as taught in [0019] and layers can be of cells [0107]).  
Regarding claim 15, Gale discloses wherein the specified quantum of cells is a layer of adjacent cells having a specified threshold of coverage over a two-dimensional field (fill and adhere to array, [0107-08]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4, 6-8, 13-14, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ainla (US 2015/0321152) in view of Xu (Complex heterogeneous tissue constructs containing multiple cell types prepared by inkjet printing technology; previously cited in January 28, 2020 IDS).
Regarding claim 1, Ainla discloses a method comprising: (a) generating a recirculating flow from a flow confinement device over a substrate (HCF over a surface, [0058-59], Figs. 1A-B), the recirculating flow comprising a first liquid and a first plurality of suspended cells within the first liquid (processing solution with cells, [0023] [0036] [0059], claim 20), the flow confinement device comprising a plurality of channels (channels 0103, 0104, [0059], Figs. 1A-B); and (b) switching between (a) and at least one of: continuing the recirculating flow over the substrate for a duration until a desired quanta of cells has been released from the flow confinement device (pulse width modulation for desired variable composition from different fluid sources, [0062] [0102]); slowing, modulating, or discontinuing the recirculating flow over the substrate for a duration until a desired quanta of cells has been released from the flow confinement device (pulse width modulation for desired variable composition from different fluid sources, [0062] [0102]); discontinuing the recirculating flow by altering pressure balance between one or several channels such that there is net positive pressure leading to that liquid and materials contained in said liquid are injected into the environment over the substrate and not flowing back to the flow confinement device for a duration until a desired quanta of cells has been released from the flow confinement device ([0143] [0170]); and discontinuing the recirculating flow by altering pressure balance between one or several channels such that there is no pressure difference between device and its surrounding leading to the recirculating flow being dispensed into the environment over the substrate and not flowing out of the flow confinement device and not flowing back to the flow confinement device for a duration until a desired quanta of cells has been released from the flow confinement device ([0143] [0170]); wherein: (a) and (b) are repeatedly performed using a first liquid and a first plurality of cells within the first liquid so as to form a first layer of cells (solution with cells is repeatedly delivered and flow recirculating again, [0023], [0035-36], [0059], claim 20; [0062] [0102]; [0143] [0170]), (a) and (b) are furthermore repeatedly performed using a second liquid and a second plurality of cells within the second liquid so as to form a second layer of cells (multiple membrane sources each with cells applied in the same manner, providing different solutions as claimed, [0023] [0036] [0059-62] [0102], claim 20; [0143] [0170]);  and the first layer of cells and the second layer of cells together form a defined 3D structure (forming multiple layers ([0069]) from different solutions containing cells, [0023] [0036] [0059-62] [0102], claim 20; [0143] [0170]).
Ainla teaches a method substantially as claimed. Ainla does not specify whether the first plurality of cells is of a different type than the second plurality of cells.
However, in the same field of endeavor of printing cells and biological material (page 1 of Xu; [0023], [0035-36], and claim 20 of Ainla), Tang teaches wherein the first plurality of cells is of a different type than the second plurality of cells (printing different cell types to mimic native tissue, 130; Xu teaches at least as much detail as Applicant’s disclosure for printing biological tissue-like cell structures).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Gale to print biological-tissue-like cell structures because page 130 of Xu teaches printing with multiple cell types to mimic native tissue in vitro for experimentation and Ainla’s production based on different solutions would permit such differentiation in printing. As modified, a second cell type would be in the a second solution, sourced for printing as disclosed in Ainla.
Regarding claim 2, Ainla as modified teaches wherein the cells released from the flow confinement device are deposited on the substrate (depositing is onto a surface, [0058]).  
Regarding claim 3, Ainla as modified teaches wherein the cells released from the flow confinement device are deposited on and adhere to the substrate (forming a film on a solid support and adhereing to the surface, [0058] [0095]).  
Regarding claim 4, Ainla as modified teaches wherein one or several cell types are deposited or printed to the substrate to create patterns of biological cell structures in 2D (film on a solid support, [0058]) or 3D (mesoscale membrane, [0058]).  
Regarding claim 6, Ainla as modified teaches wherein the cells released from the flow confinement device are deposited to a first location on the substrate, and then are moved by the flow confinement device to another location (spreading deposition, [0098]).  
Regarding claim 7, Ainla as modified teaches wherein the cells released from the flow confinement device are deposited to a first location on the substrate, and then are removed by flow confinement device (deposited from one fluid, removed with another, [0007]).  
Regarding claim 8, Ainla as modified teaches wherein the substrate is translated in 3D relative to the flow confinement device using an electronically controlled positioning device (channels translated relative to the surface, [0059]).  
Regarding claim 13, Ainla as modified teaches repeating steps (a) and (b) with a further recirculating flow, wherein the further recirculating flow contains a further plurality of suspended cells (multiple membrane sources each with cells, [0023] [0036] [0059-62] [0102], claim 20).  
Regarding claim 14, Ainla as modified teaches wherein the further recirculating flow is a cell binding medium (fixation agent, [0007]).  
Regarding claim 16, Ainla as modified teaches wherein the recirculation zone size is pulsed larger to exceed the flow confinement to modulate the cell deposition area and number of cells released (pulse width modulation to control relative deposition, [0062] [0102]).  
Regarding claim 17, Ainla as modified teaches wherein the quanta of cells being dispensed can be controlled by the duration of the fluid flow modulated by mixing of flows within the flow confinement device (pulse width modulation for desired variable composition from different fluid sources, [0062] [0102]).  
Regarding claim 18, Ainla as modified teaches wherein the quanta of cells being dispensed can be controlled by the distance the flow confinement device is from the substrate (Structure moveable with distance from the surface h, [0059] [0071] Figs. 1A, 11B; With the limitation “can be controlled” exerting control by the distance the flow confinement device is from the substrate is not positively recited. As such, the flow confinement device only needs to be capable of altering the distance to be within the scope of this claim. Applicant has not specified how distance controls the quanta of cells dispensed and disclosure of moveable structures is sufficient.).  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gale (US 2007/0231458) as applied to claim 1 above, and further in view of Tang (Biomedical Applications of Layer-by-Layer Assembly: From Biomimetics to Tissue Engineering).
Regarding claim 5, Gale teaches a method substantially as claimed. Gale does not disclose wherein the patterns of cell structures in 2D or 3D are biological-tissue-like or biological-organ-like.  
However, in the same field of endeavor of Layer-by-Layer cell printing (title of Tang; [0019] of Gale), Tang teaches wherein the patterns of cell structures in 2D or 3D are biological-tissue-like (layer by layer techniques can be applied to vascular tissue engineering, 3216; Tang teaches at least as much detail as Applicant’s disclosure for printing biological tissue-like cell structures).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Gale to print biological-tissue-like cell structures because page 3216 of Tang teaches that layer by layer techniques can be applied to vascular tissue engineering.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gale (US 2007/0231458) as applied to claim 1 above, and further in view of Maggiore (US 2016/00068793).
Regarding claim 12, Gale teaches measuring the substrate after step (a) (optically monitoring the cells after deposition, [0107]). Gale teaches a method substantially as claimed. Gale does not disclose comparing this measurement to a reference value measured before step (a); and detecting whether the specified quantum of cells is present relative to the reference measurement.
However, in the same field of endeavor of three-dimensional printing of cells ([0091] of Maggiore) Maggiore teaches measuring the substrate; comparing this measurement to an earlier reference value; and detecting whether the specified quantum of cells is present relative to the reference measurement (time-lapse optical measurement of cell density, coverage and adherence on a structural support constitutes measuring the cells over time and comparing optical measurements against earlier measurements, [0256]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Gale to optically measure coverage as a time-lapse as taught by [0256] of Maggiore to determine and measure changes in coverage as a result of depositing cells printed as taught by [0107] Gale because [0256] of Maggiore teaches gathering data on the process when performing modifications to cells on a substrate in a printer chamber to monitor them.
Response to Arguments
Applicant's arguments filed April 28, 2022 have been fully considered but they are not persuasive.
On page 7, Applicant argues that Gale could not perform the method as claimed because the spotter in Gale needs to seal to the surface and therefore could not print arbitrary 2D patterns because the sealing structure would destroy the deposited cell material and second, a secondary layer of cells would damage an already deposited layer. These arguments are not persuasive because Gale does not indicate such destruction or damage would occur and Applicant has not presented an argument supported by a technical expert suggesting otherwise. [0099] of Gale indicates that the spotter can be moved so as to operate across the surface of the substrate. This is why [0107] of Gale teaches depositing an array of cells with potentially different types of cells at each spot on the substrate. Such an array further indicates that the sealing structure would not destroy any already deposited cell material. [0019] [0079] and [0101] of Gale teaches two-dimensional arrays and performing layer-by-layer assembly, indicating that depositing multiple layers is taught by Gale and that Applicant’s assertion of damage is not supported.
Applicant’s arguments, filed April 28, 2022, with respect to the rejection(s) of claim(s) 1-4, 6-8, 13-14, and 16-18 35 U.S.C. 102(a)(1) as being anticipated by Ainla (US 2015/0321152).  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Xu (Complex heterogeneous tissue constructs containing multiple cell types prepared by inkjet printing technology) as indicated above.
Applicant concedes that Ainla teaches depositing cells (pages 6-7). Embodiments with cell deposition are explicitly taught by [0023], [0035-36], and claim 20 of Ainla. Applicant’s following sentence argues that Ainla does not describe the deposition of cells (of same or different type in a 3D structure). If Applicant is arguing that the deposition of lipid membranes would preclude Ainla from meeting each and every element of claim 1, such an argument would not be persuasive because claim 1 does not exclude such a step. While Ainla does not explicitly describe depositing different cell types, Ainla does teach depositing from multiple solutions that differ, and Xu provides adequate motivation to print different cells.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J CHIDIAC/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726